DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Bender on 04/21/2022.

The application has been amended as follows: 
Claim 1: A method for predicting a failure time of a pressure limiting valve of a high-pressure fuel pump of a motor vehicle, the pressure limiting valve configured to open and discharge fuel from a high-pressure region to a low pressure-region, comprising the steps of: measuring a characteristic parameter  of the pressure limiting valve measured each time the motor vehicle has been switched off; determining and storing a variable determined by using each  characteristic parameter measured after each time the motor vehicle has been switched off, the variable being an aggregate of at least three previously calculated variables; determining a time profile of variable determined from each  characteristic parameter measured after each time the motor vehicle has been switched off, wherein the time profile is plotted against the number of  operating hours of the pressure limiting valve; predicting a future profile of the variable determined from each  characteristic parameter based on the determined time profile of the pressure drop plotted against the number of operating hours of the pressure limiting valve; and comparing the predicted future profile of the variable determined from each  characteristic parameter with a predetermined wear limiting value to predict a time at which the predicted future profile of the variable determined from each  characteristic parameter reaches the predetermined wear limiting value.

Claim 11: A motor vehicle control unit for predicting a failure time of a pressure limiting valve of a high-pressure fuel pump of a motor vehicle, the pressure limiting valve configured to open and discharge fuel from a high-pressure region to a low pressure-region, the motor vehicle control unit configured to perform a method comprising the steps of: measuring a characteristic parameter  of the pressure limiting valve each time the motor vehicle has been switched off; determining and storing a variable determined by using the characteristic parameter  measured after each time the motor vehicle has been switched off, the variable being an aggregate of at least three previously calculated variables; determining a time profile of the variable determined from the characteristic parameter measured after each time the motor vehicle has been switched off, wherein the time profile is plotted against the number of  operating hours of the pressure limiting valve; predicting a future profile of the variable determined from the characteristic parameter based on the determined time profile of the pressure drop plotted against the number of operating hours of the pressure limiting valve; and comparing the predicted future profile of the variable determined from the characteristic parameter  with a predetermined wear limiting value and predicting a time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value based upon the comparison.

Reasons for Allowance
Claims 1-4, 5-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims require predicting the life of a pressure limiting valve by measuring and manipulating data each time a key off event occurs.  Where this differentiates over the prior art is that the data is saved each time this is done to create multiple data points from previous key off events and produce a prediction as opposed to a prediction from measurements taken from only one key off event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747